Notice of Allowance

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
 	The terminal disclaimer filed on 12/21/20, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/548294, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions

Claims 1-14 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement,  claims 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/6/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	The following claim amendment was approved by attorney of record Greg York in a telephone conference held 1/21/21: 	The claims are amended as follows: 		In claim 18, lines 17-20, “cutting a stoma inlet portal through at least the adhesive skin barrier member, such that each of the flexible plastic member, the first double-sided adhesive substrate member, the second double-sided adhesive substrate member, and the adhesive skin barrier have a stoma inlet portal,”  ;  		is replaced with:  -  -   cutting a stoma inlet portal through each of: the flexible plastic member; the first double-sided adhesive substrate member; the second double-sided adhesive substrate member; and the adhesive skin barrier, to provide each with the stoma inlet portal,   -  -   .



Reasons for Allowance
	Claims 1-3, 5-20, and 22 are allowed.   	The following is an examiner’s statement of reasons for allowance: As to claim 1, Fenton teaches an ostomy appliance assembly 10 Fig.1-3 Col.2, 
    PNG
    media_image1.png
    385
    383
    media_image1.png
    Greyscale
lines 21-23, comprising:  	(a) a flexible plastic member 12 [comprising disc 16 Fig.1-3 Col.2, lines 25-33] comprising: a central body portion 18 [of disc 16 Fig.3 Col.2, line 26]; a surrounding rim 20 [of disc 16 Fig.3 Col.2, lines 27-28], and an outer perimeter [as outer edge of annular rim 20 Fig.3],
 	(b) a first double-sided adhesive substrate member 24 [disc 24 Fig.3 Col.2, line 33] comprising: a first face [as distal face of disc 24 with adhesive layer 28 with protective liner 42, Fig.3 Col.3, lines 3-4]; an opposite second face [as proximal face of disc 24 with adhesive layer 26 with protective liner 40, Fig.3 Col.3, lines 3-4], and an outer perimeter [as outer edge of disc 24 Fig.3 Col.2, lines 37-39], wherein: (i) the outer perimeter of the first double-sided adhesive substrate member 24 substantially corresponds in size and shape to the outer perimeter of the flexible plastic member 12 [Fig.3 Col.2, lines 37-39], and (ii) the second [proximal] face of the first double-sided adhesive substrate member 24 is adhered to the central body portion 18 and the surrounding rim 20 of the flexible plastic member 24 [disc 24 has proximal adhesive 
 	(c)    a second adhesive substrate member 30 [disc 30 Fig.3 Col.2, lines 39-49] comprising: a first face [distal face of disc 30 comprising adhesive layer 32 Fig.3, Col.2, lines 40-44]; an opposite second face [proximal face of disc 30 Fig.3 Col.2, lines 40-43]; and an outer perimeter [as outer perimeter defining outer diameter of disc 30 Fig.3 Col.2, lines 44-46]; wherein: (i) the outer perimeter of the second adhesive substrate member 30 has a size greater than the outer perimeter of the flexible plastic member 24 [Fig.3 Col.2, lines 44-47], and (ii) the second [proximal/other] face of the second adhesive substrate member 30 is adhered to the first [distal] face of the first double-sided adhesive substrate member 24 [via adhesive layer 28 of 24 Fig.3 Col.2, lines 41-44], and
 	(d)    an adhesive skin barrier member 34 [hydrocolloid adhesive skin barrier disc 34 Fig.3 Col.2, lines 50-60] comprising: a first face [Fig.3 shows skin barrier disc 34 comprising a first face adhered to release film 36], an opposite second face [Fig.3 shows skin barrier disc 34 comprises an opposite second face to release film 36],  	wherein: (i) the outer perimeter of the adhesive skin barrier member 34 substantially corresponds in size and shape to the outer perimeter of the second adhesive substrate member 30 [having same outer diameter Fig.3 Col.2, lines 51-55], and (ii) the second [proximal] face of the adhesive skin barrier member 34 is adhered to the first [distal] face of the second adhesive substrate member 30 [placed on distal adhesive layer 32 of the second member disc 30 Fig.3 Col.2, lines 51-55]. 	Fenton does not teach that the second double sided adhesive substrate member comprises: an outer perimeter that: (1) is multi-petaled; (2) having a size greater than the outer perimeter of the flexible plastic member; and (3) a shape corresponding to 2 to 8 petals extending radially from the second double-sided adhesive substrate member, (4) distributed uniformly around the second double-sided adhesive substrate member, and (5) separated by notches that expand radially from the second intersects angularly with each petal adjacent thereto, thereby defining the notches; and (7) the 2-8 petals each have a width that first increases, and then decreases, radially outwardly from the second double sided adhesive substrate member. 	Bendix teaches a multi-petaled [3-6 petals p.5, lines 16-17] mounting member [wafer 1], comprising: 

    PNG
    media_image2.png
    412
    494
    media_image2.png
    Greyscale
 	a (1) multi-petaled outer perimeter [petals 4 forming outer perimeter with apexes 6 Fig.1 P.10, lines 12-13]; (2) having a size greater [of 4 Fig.1] than the outer perimeter of the flexible plastic member 2 Fig.1; and (3) a shape corresponding to 2 to 8 petals [3-6 petals p.5, lines 16-17] extending radially from substrate member 2 [central area 2 with five petals 4 extending radially from the central area 2 Fig.1 p.10, lines 2, 13-16]; (4) distributed uniformly around the substrate member 2 [Fig.1  P.10, lines 12-16]. 	Bendix does not teach that: the multi-petaled outer perimeter of the second adhesive substrate member is double sided; and the 2-8 petals are: (5) separated by notches that expand radially from the second double-sided adhesive substrate member; (6) wherein each of the 2 to 8 petals intersects angularly with each petal adjacent thereto, thereby defining the notches; and (7) the 2-8 petals each have a width that first The combination of Bendix and Kay does not teach that: (7) the 2-8 petals have each have a width that first increases, and then decreases, radially outwardly from the second double sided adhesive substrate member.

    PNG
    media_image3.png
    410
    417
    media_image3.png
    Greyscale
 	Kay teaches a mounting member [fixation device Fig.1 Col.7, lines 1-2] that is capable of being used for an ostomy mounting device [for any medical device that breaches a body surface, such as percutaneous drain devices, tracheostomy or thoracotomy devices Col.9, lines 11-22]; comprising: adhesive leaves 1,7; ring 2; and adhesive barrier body 3 for skin mating surface 9 [Fig.1 Col.8, lines 3-15]; wherein (as per claim 1) the 2-8 petals 1,7 have each have a width that first increases [from inner end adjacent opening of mating surface 9 of body 3 Fig.1], and then decreases [from wider middle portion of petals 1,7 Fig.1], radially outwardly from the adhesive barrier body around opening [from wider middle portion of petals 1,7 Fig.1].	However, as to independent claim 1, Fenton, Bendix, and/or Kay fail to teach or fairly suggest the combination of: wherein the multi-petaled outer perimeter of the second adhesive substrate member is double sided; (5) the 2-8 petals are separated by notches that expand radially from the second double-sided adhesive substrate member; (6) wherein each of the 2 to 8 petals intersects angularly with each petal adjacent thereto, thereby defining the notches.
  	
	As further presented on pages 9-12 of the 10/26/20 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Fenton, Bendix, and/or Kay to provide the above combination, as presented above. Based on the teachings of Fenton, Bendix, and Kay there would be no motivation to additionally provide a second adhesive substrate member is double sided; (5) the 2-8 petals are separated by notches that expand radially from the second double-sided adhesive substrate member; (6) wherein each of the 2 to 8 petals intersects angularly with each petal adjacent thereto, thereby defining the notches.  This is because there is no teachings of these elements in any of Fenton, Bendix, and/or Kay, and no teaching that motivates one of skill to make such modifications.   	Bendix does not teach a double sided second adhesive substrate member and Bendix’s petals 4 are interconnected via bridges 7 including a convex apex 8 that would prevent the 2-8 petals from being separated by notches that expand radially from the second double-sided adhesive substrate member; and wherein each of the 2 to 8 petals intersects angularly with each petal adjacent thereto, thereby defining the notches.  Thus, Bendix teaches away from such a modification. 	Kay fails to provide the deficiencies of Bendix and/or Fenton, including wherein the multi-petaled outer perimeter of the second adhesive substrate member is double sided; (5) the 2-8 petals are separated by notches that expand radially from the second double-sided adhesive substrate member; and (6) wherein each of the 2 to 8 petals intersects angularly with each petal adjacent thereto, thereby defining the notches. 

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
 					Conclusion   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781